ON MOTION POE EEHEAEING-.
Ellison, J.
The contention in this motion is that section 2509 should be construed alone without reference to section 2513. Section 2509 corresponds to sections 1 and 2 of the English statute, and 2513 corresponds to section 4 of that statute, though there is *326material change made by each of our sections. Thus, section 2509 omits the exception of " three years contained in the English statute, and section 2513 provides that no action shall be brought on any lease of lands or tenements for a longer time than one year. Sections 1 and 2 of the English statute provided that unwritten leases for three years or less were valid. Yet, at the same time, section 4 of that statute provided that no action should be brought upon any contract or sale of lands or' tenements or any interest in or concerning them unless the contract was in writing. In this condition of the statute, it came about that when a verbal lease was made for three years or less, as permitted by the first section, its validity was questioned under the fourth section, as being an interest in or concerning lands, which must be evidenced by writing. But the courts held that as it could not be supposed that one section was intended to permit the lease, and the other not to permit it, that, therefore, sections 1 and 2 should be construed unconnected with section 4. And this was, of course, the proper disposition of the question as the statutes then stood. But if section 2 of the English statute had not made the exception to section 1, and section 4, in addition to the provision as to interests in or concerning lands and tenements, had contained the provision now found in section 2513, as to leases for one year, it could scarcely be doubted that the courts would have construed them together, and held the latter as limiting the former. It is true section 4 of the English statute has been held to refer to future interests ; but we must be careful to observe the change of its phraseology at the period of each particular decision. The decisions were under the original statute, or under such changes as yet made it refer to future interests. Thus the case of Tillman v. Fuller, 13 Mich. 118, held the two sections covered different purposes and were not to be construed together. One section was that “no estate or interest in lands, other than *327leases for a term not exceeding one year” shall be created except by writing. The other section provided that “every contract for the leasing for a longer period than one year, or for the sale of any lands, or any interest in lands, shall be void unless the contract” be in writing. The court said the first one referred to a lease and the other to a contract for a lease. One referred to a present matter, the other to a future interest. But our section 2513 does not refer to a contract for a lease, a future interest, but refers to the lease itself. It reads that “ no action shall be brought * * * upon * * * any lease thereof (lands and tenements) for a longer time than one year” unless evidenced by writing. It, therefore, appears to me as evident that the legislature has intended by this provision in section 2513 (inserted in Revised Statutes, 1879, as an amendment) to ingraft an exception onto section 2509. So from either of the two points, upon which this case may be said to turn, the judgment of the trial court must be affirmed.
The exception of land leases for one year or less, which we have shown to exist in section 2513, makes it unnecessary that the agent’s authority should have been in writing, or that there should have been a writing at all. And if we should concede there is no exception, as contended by defendant, yet the estate created by the lease itself was an estate at will, converted into an estate for years by entry and payment of rent referring to a year’s letting. This latter construction does not depend on an exception in the statute. The convertibility of estates at will into an estate for years is older than the statute, and when the courts so convert them, where there has been an entry and payment of rent, they are only obeying the statute; for, when the statute declared that a verbal lease should create an estate at will, it but indirectly said that it.should be an estate for years on entry and -payment of rent. Koplitz v. Gustavus, 48 Wis, 48. The motion is overruled.
The other judges concur.